 

IN THE UNITED STATES DISTRICT COURT mi;{rf` '.'_F; *` *' " ‘

FoR THE DISTRICT or MARYLAND *~ ~ ?'~'-"" 1 fine
JAMES E. HOUCK * Z£‘,"i‘ i.:"-R -ii ,¢\ ;;~,- 20
Piainiiff * ~`l;
h ’_.SL'

v * Civil Action No.`GJI-I-l 8-2880
sTEPHEN sCHELrNAsE, M.D. *
vINCENT isACUsANo, M.D.

=l¢
Defendants

=I=**
MEMoRANDUM oPlNloN

 

James E. Houckl is incarcerated at Westem Correctional lnstitution in Cumberland,
Maryland.2 On September 14, 2018, he filed this Complaint and a Motion for Leave to Proceed
in Forma Pauperis. ECF Nos. l, 2.

Houck filed this Cornplaint under 28 U.S.C. §1915, Which permits an indigent litigant to
commence an action in federal court Without prepaying the filing fee. To protect against possible

abuses of this privilege, the statute requires a court to dismiss any claim that fails to state a claim

 

l The Clerk shall correct the spelling of l-Iouck’s last name on the docket.

1 Houck is a frequent self-represented litigant in this District. See e.g. Houck v. Janssen Pharmaceuticals, Inc., Civil
Action No. GJl-I-l?-] 136 (2017) (dismissed with prejudice and assigned l-Iouck’s first strike pursuant to 28 U.S.C.
§1915); Houck v Warden, Civil Action No. GJH-18-83 (D. Md. 2018) (granted Dei`endants’ Motion for Sumrnary
Judgment); Houck v. Siracusano, Civil Action No. GJH-i7-1217 (D. Md. 2017) (dismissed without prejudice);
Houck v. Houck, Civil Action No4 GJH-l7-3507 (D. Md. 2017) (dismissed without prejudice); Houck v. Western
Correctional lnstitun'on, et al., Civil Action No. G.II-l-16-2123 (D. Md. 2017) (granted Defendants’ Motion for
Summary Judgment); Houck v Werford Health Sources, !nc., et al., Civil Action No. GJH-i6-i323; Houck v
Wexford Health Service, Inc., Civil Action No. GJH-15-38l6 (D. Md. 2016); Houck v. Smte of Maryland, Civil
Action No. GJH»15-3638 (D. Md. 2016); Houck v. Wexford Health Serw`ces, lnc., et al., Civil Action No. GJH-l$-
3639 (D. Md.); Houck v. Deparrment ofPublic Sajély and Correctional Ser'vices, Civil Action No. GJH-l$-ZOSI (D.
Md. 2015) (consolidated and dismissed for failure to state a claim); Houck v. Deparrment of Pub!:'c Safezy and
Correctional Services, Civi| Action No. GJH-15-1912 (D. Md. 2015) (consolidated and dismissed for failure to state
a claim); Houck v. Department ofPuinc Safery and Correcti'onal Services, Civil Action No. GJH-15-1883 (D. Md.
2015) (dismissed for failure to state a claim); Houck v. Warden, Civil Action No. GJH-l4-3092 (D. Md. 2015).
Houck aiso filed three habeas petitions which were dismissed without prejudice See Houck v. S!are ofMaryland,
GJH-15-3638 (D. Md. 2016) (t`ailure to exhaust state court remedies); Houck v. Warden, GJH-l4-3092 (D. Md.
2015) (t`ailure to exhaust state court remedies); Houck v. Srate ofMaryiana', GJH»l4-2183 (D. Md. 2014) (failure to
tile Court ordered supplement). His habeas petition in Houck v. Warden, et al'. Civil Action No. GJH-17-903 is
under review.

on which relief may be granted.” 28 U.S.C. §1915(e)(2)(l3)(ii)). The Court also is mindful of its
obligation to liberally construe the pleadings of pro se litigants such as Houck. See Erz'ckson v.
Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, a plaintiffs allegations are
assumed to be true. Id. at 93 (citing Bell Atlantic Corp. v. Tvvombly, 550 U.S. 544, 555-56
` (2007)). Nonetheless, liberal construction does not mean that a court can ignore a clear failure in
the pleading to allege facts which set forth a claim cognizable in a federal district court. See
Weller v. Dep't of Soc. Servs., 901 F.Zd 387 (4thl Cir. 1990); see also Beaudett v. Cin of
Hampton, 775 F.2d 1274, ,1278 (4th Cir. 1985) (stating a district court may not “conjure up
questions never squarely presented”). Even under this less stringent standard, this Complaint is
subject to summary dismissal for failure to state a claim on which relief may be granted.
BACKGROUND

Houck alleges that Defendants committed medical malpractice and negligence by
prescribing stperdal Which caused gynecomastia, enlargement of male breasts. Complaint, ECF
No. l. Houck claims that he never signed “paperwor ” or was informed by Defendants about
gynecomastia as a possible side effect. On October 4, and October 22, 2018, Houck filed
supplements to the Complaint which essentially repeat these allegations ECF_Nos. 3, 4. 5. In one
supplement, he also claims that “all inmates should be informed of all side effect [sic] under the
Eighth Arnendrnent.” ECF No. 5 at 3. As relief, he seeks “$50 million or $10 million,” and
indicates that he will settle the case for “$895,000 or $395,000” with “treatment” of unspecified
nature. Complaint, ECF No. l at 3.

This is Houck’S fourth Complaint alleging the Risperdal prescribed for him caused
gynecornastia. Houck v. Wexford Health Sources, Inc., Civil Action No. 15-3639 (D. Md. 2016)

(claim dismissed after Houck failed to comply With Court direction to name the individuals who

prescribed the medication); Houck v. St`racusano, Civil Action No. GJH-16-1323 (D. Md. 2018)
(Defendant’s Motion for -Summary Judgment granted and judgment entered in favor of
Siracusano); Houck v. Janssen Pharmaceuticals, Inc., Civil Action No. G.lH-17-1136 (dismissed
with prejudice, assigning a first strike under 28 U.S.C. §1915(g)).

For added background, the Court takes notice of facts summarized in its Memorandum
Opinion issued on August 15, 2017, in Houck v. Siracusano, Civil Action No. GJH-16-1323,
Memorandum Opinion, ECF No. 79. In that case, the Court examined Whether Houck’s Eighth
Amendment rights were abridged by Siracusano. There, as here, Houck alleged that Siracusano
had prescribed Risperdal, causing him to develop gynecomastia. Siracusano, a psychiatrist, had
prescribed Risperdal for Houck to treat his schizoaf`fective disorder. Siracusano stated in his
declaration that Houck had never complained to him of enlarged breasts, and had Houck
complained,'he Would have referred Houck to WCI medical providers for evaluation and
considered switching him to another medication Siracusano declared that in his role as a
psychiatrist at WCI, he is not supposed to perform a physical examination on Houck or any other
patient. Rather, he would rely on the WCl medical team to perform a physical examination
regarding a complaint of enlarged breasts had he received such a complaint Id. at 4-5,
Siracusano Decl. ECF No. 57-3. Siracusano stated that Houck was never forcibly administered
R_isperdal and could stop taking it at any time. Siracusano posited that Houck’s obesity provided

plausible explanation for the purported breast enlargement. Id.3 Further, Houck made no mention

 

3 lt is also likely that were this claim to proceed for an answer, the claims against Siracusano would be barred under
the doctrine of res judicata, if this affirmative defense were raised. Resjudicata, which “ ‘bars a party from suing
on a claim that has already been litigated to a final judgment by that party or such party's privies and precludes the
assertion by such parties of any legal theory, cause of action, or defense which could have been asserted in that
action.” Rer`d v. New Cem‘wy Mortg. Corp., No. AW-12-2083, 2012 WL 6562887, at *3 (D.Md. Dec. 13, 2012)
(quoting Ohio Valley Envrl. Coal. v. Aracoma Coal Co., 556 F.3d 177, 210 (4th Cir. 2009) (citation and internal
quotation marks omitted). Res judicata provides grounds for dismissal if a defendant establishes “ ‘(l) a judgment
on the merits in a prior suit resolving (2) claims by the same parties or their privies, and (3) a subsequent suit based
on the same cause of action.” Ohio _Valley Envrl. Coal. v. Aracoma Coal Co., 556 F.3d at 210 (quoting Alfjj"v. Joy

3

of his concerns about Risperdal when he met with Siracusano several times between December
8, 2015 and December 10, 2016, when they met for medication reviews. GJH-16-1323, ECF No.
79 at 6. On January 16, 2017, Houck asked to be taken off Risperdal because it was causing
gynecomastia. Two days later, Houck stopped receiving stpersal. Ia'.

The Court also noted on March 4, 2015, Stephen Schellhase, M.D., prescribed Risperdal,
to treat Houck for schizoaffective disorder after Houck informed him that he did not like Haldol,
another ami-psychotic medication, but had done Well on Risperdal. Schellhase prescribed two
mg. of Risperdal twice a day. ECF No. 79 at 5, Medical Records, ECP No. 57-2 at 23. On May
20, 2015, after Houck reported good results with Risperdal and his other medications, Schellhase
renewed the medications Id. There is no record that Schellhase treated Houck after this date or
that Houck complained to him about gynecomastia.

DISCUSSION

The Eighth Amendment prohibits “unnecessary and wanton infliction of pain” by virtue
of its guarantee against cruel and unusual punishment Gregg v. Georgia, 428 U.S. 153, 173
_ (1976)_; see also Estelle v. Gamble, 429 U.S. 97, 102 (1976). To establish an Eighth Amendment
claim a plaintiff must prove: “(l) that the deprivation of a basic human need was objectively
sufficiently serious; and (2) that subjectively the officials acted with a sufficiently culpable state
of mind.” De’lonra v. Johnson, 708 F.3d 520, 525 (4th Cir. 2013) (emphasis in original). The
objective element is satisfied by a prisoner’s serious medical condition, and the subjective
element is satisfied by showing deliberate indifference Ia'. Not every allegation of inadequate

medical treatment states a claim under the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97,

 

ll/[fg. Co., 914 F.2d 39, 42 (4th Cir. 1990)).. Even if a plaintiffs legal theory differs in the earlier dispute, res judicata
may still bar the current action if “the second suit ‘arises out of the same transaction or series of transactions as the
claim resolved by the prior judgment.” Id. (quoting Alr'jj”, 914 F .2d at 43).

4

105 (1976). Neither an “inadvertent failure to provide adequate medical care” nor “negligen[cej
in diagnosing or treating a medical condition” amounts to deliberate indifference Ia'. at 105_06.
To be liable under this standard, the prison official “rnust both be aware of facts from which the
inference could be drawn that a substantial risk of serious harm exists, and he must also draw the
inference.” Farmer v. Brennan, 511 U.S. 823, 837 ('1994). For not “every claim by a prisoner
[alleging] that he has not received adequate medical treatment states a violation of the Eighth
Amendment.” Estelle, 429 U.S. at 105. To establish deliberate indifference, the treatment “must
be so grossly incompetent, inadequate or excessive as to shock the conscience or to be
intolerable to hindamental fairness.” Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990).
“Deliberate indifference is a very high standard_a showing of mere negligence will not meet it
...” Grayson v. Peea’, 195 F.3d 692, 695-96 (4th Cir. 1999). Mere negligence~, malpractice, or
incorrect diagnosis is not actionable under 42 U.S.C. § 1983. See Estelle, 429 U.S. at 106.

Houck alleges that he never signed “paperwork” informing him of the side effects of
Risperdal, and claims that “all inmates should be informed of all side effect [Sic] under the
Eighth Amendment. ECF No. 1, 5 at 3. Because the Eighth Amendrnent protects inmates from
deliberate indifference to substantial risks of serious damage to their health, to state an Eighth
Amendment claim, Houck must allege facts that Defendants actually knew about a substantial
risk of serious harm to his health or safety and nonetheless purposely disregarded the risk. See
Farmer, 511 U.S. at 837. Here, Houck does not allege or suggest facts to show that Defendants
perceived a substantial risk that he would experience these side effects. Indeed, court records
show that he informed Dr. Schelinase on March 4, 2015 that he did not like Haldol, another anti-
psychotic medication but had done well on Risperdal. Houck made no mention of his concerns

about Risperdal when he met with Siracusano Several times between December 8, 2015 and

December 10, 2016, when they met for medication reviews. GJH-l6-l323, ECF No. 79 at 6. On
January 18, 2017, two days after Houck asked to be taken off Risperdal because it was causing
gynecomastia, the medication was stopped. Ia'.

Even assuming that it was Defendants’ responsibility to provide Houck with this
“paperwork,” the failure to do so does not necessarily rise to a violation of constitutional
proportion. See l_?argess v. Mar, 395 F. App'x 368 (9th Cir. 2010) (“failure to warn [plaintiffj of
the potential side effects of pain medication constitute[s]‘negligence at most, and not deliberate
indifference”); see also Jetter v. Beara’, 130 Fed. Appx. 523, 526 (3d Cir. 2005) (physician’s
alleged failure to inform inmate of the side effects of Prednisone amounts to nothing more than
negligence); Willr`ams v. Kelly, Case No. 15 C 8135, 2018 WL 1911820 (N.D. Ill) (April 2'3,
2018) (granting summary judgment on Eighth Amendment claim in favor of physician who was
alleged to have failed to explain gynecomastia as a possible side effect of Risperdal).
“Inadvertent failures to impart medical information cannot form the basis of a constitutional
violation.” See Pabon v. Wrighr, 459 F.3d 241, 250 (2d Cir. 2006).4Under these facts, the
Complaint is deficient Houck does not allege Defendants knew of a substantial risk to him and
purposefully disregarded that risk. Without such allegation, Houck has failed to state an Eighth
Amendment claim.

Lastly, to the extent Houck raises claims of negligence and malpractice under state law,
the Court declines to exercise supplemental jurisdiction, and they will be dismissed without
prejudice See Carnegie Mellon Um'v. v. Cohill, 484 U.S. 343, 350 (1988). Any such claim must

be pursued in state court.

 

4 Several circuits in examining an inmate’s right to refuse treatment have held that in the context of Fourteenth
Amendment due process analysis inmates have a “right to such information as is reasonably necessary to make an
informed decision to accept or reject proposed treatment.” Phr`llr]r)s v. Wexford Health Sources, Inc., 522 Fed. Appx.
364, 367 (7th Cir. 2013) (quoting White v. Napoleon, 897 F.Zd 103, 113 (3d Cir. 1990); citing Paborr, 459 F.3d at
250.

THREE STRIKES PROVISION, 28 U.S.C. §l915(g)

This court has previously explained to Houck that the privilege of filing a case without
prepayment of fees is not unlimited. See Houck v. Janssen Pharmaceaticals, lnc., Civil Action
No. GJH-17-1136 (D. Md. 2017) (dismissed with prejudice and assigning Houck’s “first strike”
pursuant to 28 U.S.C. §1915). A prisoner may be denied in forma pauperis filing status if he has
on three or more occasions, while incarcerated, filed an action that was dismissed on the grounds
that it (l) was .frivolous, (2) was malicious, or (3) failed to state a claim upon which relief could
be granted. 28 U.S.C. § 1915(g); Tolbert v. Srevenson, 635 F.3d 646, 650 (4th Cir. 2011). After
accruing “three strikes,” a prisoner may no longer file suit without first paying court filing fees in
full, absent demonstration of imminent danger of serious physical injury. McLean v. United
States, 566 F.3d 391, 393-94 (4th Cir. 2009). Since this matter will be dismissed for failure to
state a claim upon which relief can be granted, Houck will be assigned a second “strike”
pursuant to 28 U.S.C. § l915(g)_

CONCLUSION

For these reasons, the Court will by separate Order dismiss Houck’s claims with
prejudice for failure to state a claim upon which relief may be granted. To the extent Houck has
articulated claims premised on state law, the Court declines to exercise Supplemental jurisdiction
and dismisses them without prejudice to filing in state court as may be appropriate Houck will

be assigned a second “strike” pursuant to 28 U.S.C. §1915(g).

Aprir 4, 2019 %&\

Date GEORGE J. HAZEL
United States District Judge

 

